Citation Nr: 1517854	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to May 1972.  He served in the Republic of Vietnam from June 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in July 2012, July 2013, October 2013, and April 2014.  

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in correspondence dated in September 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

A review of record shows that additional development is required in this case for an adequate determination of the issue on appeal.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's April 2014 remand instructions included a request for a VA medical opinion from a cardiologist or other appropriate medical specialist.  VA records show the Veteran underwent an examination by A.C.A., M.D., in July 2013, and that Dr. A.C.A. "originated" subsequent medical opinions dated in December 2013, May 2014, and September 2014.  In correspondence dated in January 2015 the Veteran asserted that Dr. A.C.A. was a specialist in rheumatology and, in essence, that he was not an appropriate medical specialist for the purpose of providing an opinion concerning a relationship between his hypertension and posttraumatic stress disorder (PTSD).  In light of the April 2014 remand directives and the complex medical issues involved, the Board finds that further development is required.

The Veteran contends that he has hypertension that was onset during active service and, in essence, not treated.  He has reported that he began receiving private treatment in 1978.  Alternatively, he has asserted that his hypertension developed as a result of herbicide exposure during service in Vietnam or that it developed or was aggravated by service-connected PTSD.  In support of the claim he provided copies of a VA newsletter, "Health Trends," Volume 10, Issue 4, which described blood pressure readings of 120 to 139/80 to 89 as prehypertension.  The article also noted the opinion of a physician at the Stanford University School of Medicine that stress was a huge contributor to hypertension.  

Service medical records show a blood pressure reading of 122/70 on pre-induction examination in August 1969 and of 138/86 on separation examination in December 1971.  Records associated with the Veteran's federal employment received by VA in December 2014 include examination reports dated in April 1982, September 1972, and July 1989.  The reports show blood pressure readings in September 1972 of 122/70 and in April 1982 of 135/82.  A blood pressure reading dated in July 1989 appears to be 152/100, and the examiner clearly noted the Veteran had high blood pressure and renal failure for which he was receiving medical care.  Private treatment records include an August 1993 report from P.P., M.D., noting that the Veteran's hypertension was first detected in 1988.  An October 1988 statement from O.C., M.D., recommended that the Veteran be off work for the next two months for further studies including for high blood pressure.  In a statement dated in October 2009, the Veteran's spouse reported that he had received treatment for hypertension with Dr. O.C. for a couple of years before he was referred to Dr. P.P.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether Dr. A.C.A. is a cardiologist or an appropriate cardiovascular medical specialist.  If not, schedule the Veteran for an examination with a cardiologist.  The examiner must review the claim file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that hypertension was present or incurred during active service?  The examiner should discuss whether a December 1971 examination report demonstrates the onset of hypertension, and address whether hypertension developed as a result of herbicide exposure or stress during service in Vietnam.

(b)  Is it at least as likely as not (50 percent probability or greater) that hypertension was manifest within one year of discharge from service in May 1972?

(c)  Is it at least as likely as not (50 percent probability or greater) that hypertension developed due to or a result of service-connected PTSD?  The examiner should discuss the medical literature submitted by the Veteran regarding a link between hypertension and stress/PTSD.

(d)  Is it at least as likely as not (50 percent probability or greater) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) as a result of service-connected PTSD?  The examiner should discuss the medical literature submitted by the Veteran regarding a link between hypertension and stress/PTSD.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

